Exhibit 10.5
EXECUTION VERSION
AMENDMENT TO GENERAL SECURITY AGREEMENT
THIS AMENDING AGREEMENT is made as of March 26, 2010 by RGLD GOLD CANADA, INC.,
as Debtor;

TO:     Name: HSBC Bank USA, National Association
Address: 452 Fifth Avenue, New York, New York 10018
Attention: Mr. Bill Edge
Facsimile: (212) 525-6581
E-mail: bill.edge@us.hsbc.com

WHEREAS:

A.   RGLD Gold Canada, Inc. (the “Debtor”), is a party to a general security
agreement (the “Security Agreement”) dated as of January 20, 2010, made in
favour of HSBC Bank USA, National Association (the “Agent”) for the benefit of
itself and the Lenders (as defined below).

B.   The parties to the Security Agreement wish to amend it in accordance with
the terms and conditions set out herein.

NOW THEREFORE for good and valuable consideration, the receipt and adequacy of
which is acknowledged, the parties agree as follows:
1. One Agreement. This amending agreement amends the Security Agreement. This
amending agreement and the Security Agreement shall be read, interpreted,
construed and have effect as, and shall constitute, one agreement with the same
effect as if the amendments made by this amending agreement had been contained
in the Security Agreement as of the date of this amending agreement.
2. Credit Documents. All references to the Security Agreement in each of the
Credit Documents shall hereinafter refer to the Security Agreement as amended
hereby. This amendment and all other Instruments executed and delivered by any
Credit Party in connection with this amending agreement are and shall be deemed
to be Credit Documents for all purposes.
3. Defined Terms. In this amending agreement, unless something in the subject
matter or context is inconsistent:

  (a)   terms defined in the description of the parties or in the recitals
hereto have the respective meanings given to them in the description or recitals
hereto, as applicable; and     (b)   all other capitalized terms have the
respective meanings given to them in the Security Agreement as amended by this
amending agreement.

Amendment to General Security Agreement — RGLD Gold Canada, Inc.



--------------------------------------------------------------------------------



 



-2-



4. Headings: The headings of the sections of this amending agreement are
inserted for convenience of reference only and shall not affect the construction
or interpretation of this amending agreement.
5. References. All references to Sections or Schedules, unless otherwise
specified, are to Sections or Schedules of the Security Agreement.
6. Amendments.
     (a) Recital A of the Security Agreement is hereby deleted in its entirety
and replaced with the following:
A. RGLD GOLD CANADA, INC., a corporation incorporated and existing under the
laws of British Columbia (the “Debtor”) is, or may become, indebted and liable
to HSBC BANK USA, NATIONAL ASSOCIATION, a national banking association organized
under the laws of the United States, as administrative agent (the “Agent”)
pursuant to the terms of that certain Term Loan Facility Agreement, dated as of
January 20, 2010 by and among ROYAL GOLD, INC., a corporation organized and
existing under the laws of the State of Delaware, as a borrower (“Royal Gold”),
ROYAL GOLD CHILE LIMITADA, a Chilean limited liability company, as a guarantor,
HIGH DESERT MINERAL RESOURCES, INC., a corporation organized and existing under
the laws of Delaware, as a guarantor, those additional guarantors from time to
time party thereto, as guarantors, the Agent, as a lender, THE BANK OF NOVA
SCOTIA, a bank organized and existing under the laws of Canada, as a lender
(“Scotia”), and those banks and financial institutions identified as a “Lender”
on the signature pages of such Term Loan Facility Agreement, and such other
banks or financial institutions as may from time to time become parties to such
agreement, as lenders (the “Additional Lenders”) (with each of the Agent (in its
capacity as a lender), Scotia (in its capacity as a lender), and the Additional
Lenders individually referred to herein as a “Lender” and collectively the
“Lenders”), the Agent, as administrative agent for the Lenders hereunder, HSBC
SECURITIES (USA) Inc., a corporation organized under the laws of the United
States, as the sole lead arranger (as amended and restated on March 26, 2010 and
as further amended, modified, extended, renewed, replaced, restated,
supplemented or refinanced from time to time and including any agreement
extending the maturity of, refinancing or restructuring all or any portion of,
the indebtedness under such agreement or any successor agreements, whether or
not with the same Agent, the “Credit Agreement”) or otherwise.
7. Representations. The Debtor represents and warrants that, as at the date of
this amending agreement and assuming that the amendments made to the Security
Agreement have become effective, no Event of Default has occurred and is
continuing and the representations and warranties contained in Section 5 of the
Security Agreement are true and correct.
Amendment to General Security Agreement — RGLD Gold Canada, Inc.



--------------------------------------------------------------------------------



 



-3-

8. Confirmation. The parties hereto acknowledge, agree and confirm that, except
as otherwise provided for in this amending agreement, the Security Agreement
shall remain unamended and in full force and effect in accordance with its terms
and conditions after giving effect to this amending agreement.
9. Binding Nature: This amending agreement shall enure to the benefit of and be
binding upon the parties hereto and their respective successors and permitted
assigns.
10. Governing Law: This amending agreement shall be governed by, and interpreted
in accordance with, the laws in force in the Province of British Columbia,
including the federal laws of Canada applicable therein.
11. Conflicts: If, after the date of this amending agreement, any provision of
this amending agreement is inconsistent with any provision of the Security
Agreement, the relevant provision of this amending agreement shall prevail.
12. Counterpart and Facsimile: This amending agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same instrument. Delivery of
an executed signature page to this amending agreement by any party by facsimile
or other electronic form of transmission shall be as effective as delivery of a
manually executed copy of this amending agreement by such party.
[Signatures on the next following pages]
Amendment to General Security Agreement — RGLD Gold Canada, Inc.



--------------------------------------------------------------------------------



 



 

     IN WITNESS WHEREOF the undersigned has caused this amending agreement to be
duly executed as of the date first written above.

                            RGLD GOLD CANADA, INC.   Address:   c/o Davis LLP,  
By:   /s/ Stefan Wenger  
 
  666 Burrard Street,       Name:   Stefan Wenger  
 
  2800 Park Place, Vancouver       Title:   Vice President and Treasurer  
 
  BC V6C 2Z7              
Attention:
  David Stratton              
Facsimile:
  780-428-1066              

Amendment to General Security Agreement — RGLD Gold Canada, Inc.

